FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                        April 16, 2014

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
CRAIG S. WILSON,

              Petitioner - Appellant,

v.                                                        No. 14-3012
                                                 (D.C. No. 5:14-CV-03003-SAC)
REX PRYOR; DEREK SCHMIDT,                                   (D. Kan.)
Attorney General of the State of Kansas,

              Respondents - Appellees.


          ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before LUCERO, TYMKOVICH, and PHILLIPS, Circuit Judges.


      Craig S. Wilson, a state prisoner proceeding pro se, seeks to appeal the district

court’s dismissal of his habeas petition filed under 28 U.S.C. § 2254 for lack of

jurisdiction. We deny a certificate of appealability (COA) and dismiss this

proceeding.

      To pursue an appeal, Wilson must obtain a COA. See Montez v. McKinna,

208 F.3d 862, 866-67 (10th Cir. 2000) (holding state prisoner must obtain COA to

appeal final order in habeas corpus proceeding); cf. United States v. Harper, 545 F.3d


*
       This order is not binding precedent except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
1230, 1233 (10th Cir. 2008) (holding federal prisoner must obtain COA to appeal

district court’s dismissal of unauthorized second-or-successive motion under

28 U.S.C. § 2255 for lack of jurisdiction). Because the district court’s ruling rested

on procedural grounds, Wilson must show both “that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      “A district court does not have jurisdiction to address the merits of a second or

successive . . . § 2254 claim until this court has granted the required authorization.”

In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008). The district court found that

Wilson had previously filed two § 2254 habeas petitions challenging the same state

criminal conviction. R. at 33. Therefore, the court concluded that it lacked

jurisdiction over Wilson’s current § 2254 habeas petition because it is second or

successive and he had not obtained this court’s authorization to file it.

      We liberally construe Wilson’s pro se application for a COA. See Hall v.

Scott, 292 F.3d 1264, 1266 (10th Cir. 2002). But he makes no claim that the district

court erred in holding that he filed previous § 2254 habeas petitions and that his

current petition challenges the same state conviction. Rather, he restates his various

claims for relief from that conviction.

      Wilson complains that his constitutional rights have been violated, yet the

district court failed to examine the grounds of his habeas petition. But having filed a


                                          -2-
first § 2254 petition, Wilson must now seek this court’s authorization to file a second

or successive petition. And we may authorize a claim only if satisfies the

requirements of 28 U.S.C. § 2244(b).

      Because Wilson fails to show that jurists of reason would find it debatable

whether the district court’s procedural ruling was correct, we deny his application for

a COA and dismiss the appeal.

                                               Entered for the Court



                                               ELISABETH A. SHUMAKER, Clerk




                                         -3-